        Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 1 of 13




DJF:SSD:mel


                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH ROSHAUN REID,     :                    No. 1:18-CV-0084
            Plaintiff     :
                          :
         v.               :                    (Rambo, J.)
                          :
UNITED STATES OF AMERICA, :
             Defendant    :                    Filed Electronically


                DEFENDANT’S PRETRIAL MEMORANDUM

   A.        FEDERAL COURT JURISDICTION

        Plaintiff filed this negligence action against the United States pursuant to the

Federal Tort Claims Act (FTCA), 28 U.S.C. § 2671, et seq. This Court has

jurisdiction under the provisions of 28 U.S.C. § 1346(b).

   B.        SUMMARY STATEMENT OF FACTS AND CONTENTIONS AS
             TO LIABILITY

        1.     Facts:

        This is a negligence case concerning a salmonella illness outbreak at the U.S.

Penitentiary in Lewisburg, Pennsylvania in late November 2016. Plaintiff was

sickened for approximately 8 to 12 days following his likely exposure to salmonella

bacteria.
        Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 2 of 13




        2.    Administrative Tort Claim History:

        On November 27, 2016, Plaintiff submitted an administrative tort claim to

the Bureau of Prisons in the amount of $30,000.00 because he “contracted a food

born illness or food poisoning at USP Lewisburg around 11-18-16” and

experienced “diarrhea, temperature, dizziness, high blood pressure [and] nausea.”

The BOP offered Plaintiff a settlement amount. On June 16, 2017, Plaintiff sought

reconsideration and the BOP offered an increased settlement amount. On January

11, 2018, Plaintiff filed this FTCA lawsuit against the United States.

        3.    Contentions as to Liability:

        The United States concedes liability, and agrees that Plaintiff was sickened

for approximately 8 to 12 days in late November 2016 following his likely exposure

to salmonella bacteria at USP Lewisburg. The only issue remaining for the Court is

the appropriate amount of damages.

   C.        COMPREHENSIVE STATEMENT OF PROPOSED
             UNDISPUTED FACTS

        1.    This is a tort action against the United States of America alleging

negligence by employees of the Federal Bureau of Prisons.




                                          2
       Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 3 of 13




      2.     Plaintiff became sick for approximately 8 to 12 days as the result of a

food-borne illness at USP Lewisburg in November 2016.

      3.     Plaintiff experienced food poisoning symptoms such as stomach

pain, dizziness and diarrhea.

      4.     Other inmates at USP Lewisburg became sick from salmonella

bacteria during the same time-period in November 2016. It is likely Plaintiff’s

illness during this same time was also caused by exposure to salmonella bacteria.

      5.     Plaintiff stated in his SF-95 administrative claim that he contracted

food poisoning at USP Lewisburg around November 18, 2016.

      6.     Plaintiff first reported his sickness to USP Lewisburg medical staff

on November 22, 2016.

      7.     By November 28 and 29, 2016, Plaintiff reported he was starting to

feel better and his medical records note improvement from the previous days.

      8.     Plaintiff continued to report some symptoms of a food-borne illness

until November 30, 2016.

      9.     On December 1, 2016, Plaintiff reported to medical staff “I am fine

now get me outta here!”



                                         3
         Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 4 of 13




        10.    On December 2, 2016, Plaintiff again reported to medical staff “I’m

good.”

        11.    The entirety of Plaintiff’s illness lasted approximately 8 to 12 days.

        12.    Plaintiff was incarcerated at USP Lewisburg throughout the duration

of his food-borne illness episode.

        13.    Medical professionals at USP Lewisburg provided treatment to

Plaintiff for his food-borne illness symptoms.

   D.         DAMAGES

        (1)    Principal injuries sustained: stomach cramping and discomfort,

diarrhea, and nausea.

        (2)    Hospitalization and convalescence: None.

        (3)    Present disability: None.

        (4)    Special Monetary Damages, Loss of Past Earnings, Medical

Expenses, Property Damages, Etc.: None.

        (5)    Estimated Value of Pain and Suffering:        Plaintiff claims pain and

suffering damages.

        (6)    Special damage claims: None.



                                            4
     Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 5 of 13




E.        NAMES AND ADDRESSES OF WITNSSES, ALONG WITH THE
          SPECIALITIES AND QUALIFICATIONS OF EXPERTS TO BE
          CALLED:

     1.     Kenneth Roshaun Reid, Plaintiff

     2.     Kevin Pigos, M.D., USP Lewisburg Physician. Dr. Pigos is one of the
     medical professionals who provided treatment to Plaintiff for his symptoms in
     November 2016. He can be contacted through Defendant’s counsel. Dr.
     Pigos’ testimony will likely include the following topics: the salmonella
     illness outbreak at USP Lewisburg in November 2016, the signs, symptoms
     and duration of salmonella bacteria poisoning, Plaintiff’s medical records,
     the extent of injuries and discomfort sustained by Plaintiff, and the degree to
     which any of Plaintiff’s complaints can be attributed to this particular event.

     3.    Jessie Ayers, Physician Assistant at USP Lewisburg. PA Ayers is one
     of the medical professionals who provided treatment to Plaintiff for his
     symptoms in November 2016. She can be contacted through Defendant’s
     counsel. PA Ayers is able to testify to the same topics as Dr. Pigos if he is
     unavailable for trial.

     4.     Any witnesses listed by Plaintiff and any rebuttal witnesses, as needed


F.        SUMMARY OF TESTIMONY OF EACH EXPERT WITNESS

            None

G.        SPECIAL COMMENT ABOUT PLEADINGS AND
          DISCOVERY

            The pleadings are closed and discovery is completed.




                                         5
        Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 6 of 13




   H.      SUMMARY OF LEGAL ISSUES INVOLVED AND LEGAL
           AUTHORITIES RELIED UPON

        The FTCA authorizes inmates “to recover damages from the United States

Government for personal injuries sustained during confinement in a federal prison,

by reason of the negligence of a government employee.” United States v. Muniz,

374 U.S. 150, 150 (1963).       This Court must apply the Pennsylvania law of

negligence to the issues of this case because the tortious conduct took place at USP

Lewisburg, which is located in Pennsylvania. Montaperto v. Split Rock Resort, 765

F. Supp. 852, 854 (M.D. Pa. 1991).

        “A claim for negligence under Pennsylvania law contains four elements: (1) a

duty or obligation recognized by the law, requiring the actor to conform to a certain

standard of conduct for the protection of others against unreasonable risks; (2) a

failure to conform to the standard required; (3) a causal connection between the

conduct and the resulting injury; and (4) actual loss or damage resulting in harm to

the interests of another.” Northwestern Mut. Life Ins. Co. v. Babayan, 430 F.3d 121,

139 (3d Cir. 2005); see also Cooper v. Frankford Health Care System, 960 A.2d

134, 140 n.2 (Pa. Super. 2008). Because the United States has conceded liability, the

only issue remaining for the Court is the appropriate amount of damages.




                                          6
       Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 7 of 13




      As a federal inmate, Plaintiff’s food borne illness did not cause him to incur

any medical expenses, lost wages, or other special damages.           As result, his

recovery is “limited to his intangible damages for pain and suffering,

inconvenience, and loss of capacity for enjoyment of life.” Brinson v. United

States, Civ. No. 3:12-1451, 2015 WL 3883582, at *3 (M.D. Pa. June 24, 2015)

(Brann, J.) (awarding $300 to inmate following food poisoning symptoms that lasted

7 days), quoting Gil v. United States, Civ. No. 5:03-198, 2006 WL 385088, at *3

(M.D. Fl. Feb. 17, 2006) (awarding $150 to inmate following food poisoning

symptoms that lasted 3 days); see also McManamon v. Washko, 906 A.2d 1259,

1281-82 (Pa. Super. 2006) (citing Pa. R. Civ. P. 223.3, which allows damages

recovery for noneconomic losses consisting of “(1) pain and suffering; (2)

embarrassment and humiliation; (3) loss of ability to enjoy the pleasures of life; and

(4) disfigurement”).

      There are a few recent and directly comparable cases from this district. In

2011, a similar salmonella-poisoning outbreak occurred at U.S. Penitentiary Canaan.

Although the United States conceded liability, the parties were unable to settle three

of the USP Canaan salmonella cases, which went to trial. All three verdicts were

subsequently affirmed by the Third Circuit.



                                          7
       Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 8 of 13




      1. Brinson v. United States, Civ. No. 3:12-1451, 2015 WL 3883582 (M.D.
         Pa. June 24, 2015) (Brann, J.) (attached), aff’d 634 Fed. App’x 352 (3d
         Cir. 2016) (awarding $350 for pain and suffering to an inmate who
         experienced salmonella poisoning that lasted approximately 7 days).

      2. Rhines v. United States, Civ. No. 3:12-1601, 2016 WL 3671149 (M.D.
         Pa. July 11, 2016) (Caputo, J.) (attached), aff’d 677 Fed. App’x 34 (3d
         Cir. 2017) (awarding $3,000 following salmonella poisoning with
         symptoms that “continued over three weeks”)

      3. LeGrand v. United States, Civ. No. 3:12-0743, 2016 WL 4611540
         (M.D.Pa. Sept. 6, 2016) (Mannion, J.) (attached), aff’d 698 Fed. App’x
         352 (3d Cir. 2017) (awarding $2,500 following salmonella poisoning that
         lasted for “approximately 2-3 weeks”)

These three comparable M.D.Pa. salmonella cases are attached to Defendant’s pre-

trial memorandum.1 In this case, Plaintiff’s food borne illness symptoms appear to

have lasted for approximately 8 to 12 days, longer than Brinson ($350) but less than

Legrand ($2,500) and Rhines ($3,000).

      Under the FTCA, Plaintiff cannot recover more than the amount set forth in

his administrative tort claim, which sought $30,000. 28 U.S.C. § 2675(b). Plaintiff

may also not recover pre-judgment interest or punitive damages. 28 U.S.C. § 2674.


1
  In addition to being instructive, some courts have expressly considered awards in
similar cases when awarding damages in FTCA cases. See, e.g., Arpin v. United
States, 521 F.3d 769, 776 (7th Cir. 2008) (noting that when awarding damages in an
FTCA bench trial, “[t]he judge should have considered awards in similar cases”
because “[t]he policy of permitting such comparison evidence is based, as suggested
above, on the requirement in Fed.R.Civ.P. 52(a) that judges explain their
reasoning”).
                                          8
       Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 9 of 13




I.   STIPULATIONS

      The United States requests stipulations as to the authenticity and

admissibility of its 4 trial exhibits: (1) the applicable portions of plaintiff’s medical

records, (2) plaintiff’s SF-95 administrative claim, (3) plaintiff’s complaint, and (4)

plaintiff’s interrogatory responses.

      The United States also requests stipulations of the facts set forth in Section C

of this pre-trial memorandum (titled “Comprehensive Statement of Proposed

Undisputed Facts”).

J. ESTIMATED NUMBER OF TRIAL DAYS

     One-half day.

K.    ANY OTHER PERTINENT MATTER

      Plaintiff will be appearing for trial via video from U.S. Penitentiary Atwater

in California. Due to the three-hour time difference and to accommodate staff at

USP Atwater, the Bureau of Prisons requests that the trial commence no earlier

than 11:00 a.m. EST (8:00 a.m. PST) on Monday, November 4, 2019.

      Plaintiff will require expert testimony to substantiate any claimed long-term

effects related to his salmonella poisoning. Fed. R. Evid. 701. Plaintiff does not

have an expert.


                                           9
     Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 10 of 13




L.   EXHIBIT LIST

     Defendant’s Trial Exhibit List is attached as an exhibit to this pre-trial

memorandum.

M.   SPECIAL VERDICT QUESTIONS

     Not applicable.

N. SETTLEMENT AUTHORITY CERTIFICATE

     The undersigned hereby certifies that persons with settlement authority have

been notified of the requirements of and possible sanctions under Local Rule 16.2.

O.   LOCAL RULE 30.10 CERTIFICATION REGARDING DEPOSITION
     OBJECTIONS, IRRELEVANCIES AND SIDE COMMENTS

     Not applicable.




                                       10
     Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 11 of 13




P.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

     Defendant’s proposed findings of fact and conclusions of law are attached

as an exhibit to this pre-trial memorandum.

                                              Respectfully submitted,

                                              DAVID J. FREED
                                              United States Attorney

                                              /s/ Samuel S. Dalke
                                              Samuel S. Dalke
                                              Assistant United States Attorney
                                              PA 311803
                                              Michele E. Lincalis
                                              Supv. Paralegal Specialist
                                              316 Federal Building
                                              240 West Third Street
                                              Williamsport, PA 17701
                                              Phone: 717-221-4482
                                              Fax: 717-221-4493
                                              Samuel.S.Dalke@usdoj.gov
Date: October 1, 2019




                                       11
      Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 12 of 13




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH ROSHAUN REID,     :                  No. 1:18-CV-0084
            Plaintiff     :
                          :
         v.               :                  (Rambo, J.)
                          :
UNITED STATES OF AMERICA, :
             Defendant    :                  Filed Electronically

                   CERTIFICATE OF SERVICE BY MAIL

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania and is a person of
such age and discretion as to be competent to serve papers. That on October 1,
2019, she served a copy of the attached

                DEFENDANT’S PRETRIAL MEMORANDUM

by placing said copy in a postpaid envelope addressed to the person hereinafter
named, at the place and address stated below, which is the last known address, and
by depositing said envelope and contents in the United States Mail at Williamsport,
Pennsylvania:

Kenneth Roshaun Reid
Reg. No. 11485-171
USP Atwater
P.O. BOX 019001
Atwater, CA 95301
      Case 1:18-cv-00084-SHR-EB Document 29 Filed 10/01/19 Page 13 of 13




and by electronic service pursuant to Local Rule 5.7 and Standing Order 05-6,
¶12.2 to the following individual(s):

John F. Mizner, Esquire
Mizner Law Firm
311 West Sixth Street
Erie, PA 16507
jfm@miznerfirm.com


                                     /s Michele E. Lincalis
                                     Michele E. Lincalis
                                     Supv. Paralegal Specialist
